     Case 2:15-cr-00133 Document 65 Filed 07/22/20 Page 1 of 3 PageID #: 377



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


WILLIAM HARRISON MEADE

                           Petitioner,

v.                                             CIVIL ACTION NO. 2:19-cv-00141
                                               (Criminal No. 2:15-cr-00133)

UNITED STATES OF AMERICA,

                           Respondent.


                     MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Cheryl A. Eifert, United States

Magistrate Judge, for submission to this court of Proposed Findings and

Recommendation (“PF&R”) for disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On

April 22, 2020, the Magistrate Judge submitted findings and recommends that the

court DENY Plaintiff William Harrison Meade’s Motions and Supplemental Motion

to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255, [ECF Nos.

39, 49, 50], GRANT the Respondent United States of America’s request for dismissal,

and REMOVE this matter from the Court’s docket.

       Thereafter, pro se Plaintiff Meade submitted Objections to the PF&R on July

6, 2020. [ECF No. 64]. When a Magistrate Judge issues a recommendation on a

dispositive matter, the court reviews de novo those portions of the Magistrate Judge’s

report to which specific objections are filed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
    Case 2:15-cr-00133 Document 65 Filed 07/22/20 Page 2 of 3 PageID #: 378



72(b)(3). This court is not, however, required to conduct a de novo review when a party

“makes general and conclusory objections that do not direct the Court to a specific

error in the magistrate’s proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir.1982).

      In his objections, Plaintiff does not direct any specific objections to Magistrate

Judge Eifert’s PF&R, but instead asks for the same relief that the Magistrate Judge

recommended be denied, including collaterally attacking his plea agreement and a

claim for ineffective assistance of counsel. See [ECF No. 64].

      Because Plaintiff does not address any specific error by the Magistrate Judge,

the court FINDS that a de novo review is not required. Plaintiff also fails to

demonstrate any clear error in the PF&R. I find it prudent to note to pro se Plaintiff

Meade that his sentence issued by Judge Johnston on May 20, 2016 is a final

judgment. And 18 U.S.C. § 3582 states that I may not thereafter release a defendant

from prison or reduce or modify a sentence once the judgment is final, unless one of

the following three events occurs: (1) the Director of the Bureau of Prisons makes

such a motion; OR (2) the defendant makes such a motion after making a request to

the Warden and either exhausting administrative remedies or waiting 30 days from

the Warden’s receipt of the defendant’s request, whichever is earlier; OR (3) the

United States makes a Rule 35 motion for substantial assistance. Thus, letters

written to me asking to change, reduce, or modify a sentence will be of no consequence

unless the requirements of § 3582 are satisfied.
   Case 2:15-cr-00133 Document 65 Filed 07/22/20 Page 3 of 3 PageID #: 379



      Accordingly, the court accepts and incorporates herein the findings and

recommendation of the Magistrate Judge and orders judgment consistent with the

findings and recommendations. The court OVERRULES Plaintiff’s objections. [ECF

No. 64]. The court DENIES the Plaintiff’s Motions and Supplemental Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255, [ECF Nos. 39,

49, 50], GRANTS the Respondent’s request for dismissal, and REMOVES this matter

from the Court’s docket. The court DIRECTS the Clerk to send a copy of this Order

to counsel of record and any unrepresented party.

                                      ENTER:        July 22, 2020
